97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edward D. JAMISON, Defendant-Appellant.
No. 96-55299.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Edward D. Jamison appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.  We affirm.


3
Jamison filed his § 2255 motion while his direct appeal was pending before this court.  See United States v. Jamison, No. 95-50029 (unpublished disposition) (9th Cir.  July 24, 1996).  The district court should not entertain a section 2255 motion while a direct appeal is pending.  United States v. Deeb, 944 F.2d 545, 548 (9th Cir.1991) (citation omitted).  Accordingly, as the district court lacked jurisdiction, it properly denied Jamison's section 2255 motion without holding an evidentiary hearing and without addressing the merits of his claims.  See id.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the district court's denial of Jamison's motion under the former version os 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal